DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 	This Office action is in response to Pre-Brief Appeal Conference decision. Re-open Prosecution and withdrawn all the allowance claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The limitation “filtering the plurality of email messages, convert at least one of the plurality of email messages to speech” lacks clear antecedence basis in the claim. It is unclear how the limitation convert at least one of the plurality of email messages to speech is carried out when only an email message is received at the mobile device.  
 	The limitation “wherein the email message received at the mobile device is one of a plurality of email messages” claim 44 makes the claim indefinite since it is unclear as to what constitute “the email message received at the mobile device is one of a 


Response to Arguments
Applicant’s arguments with respect to claim 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-40, 42, 46-47 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Rahman (US 7,505,759 B1) and further view of Tate (US 2002/0171552 A1).
Regarding claim 33, Bae teaches a vehicle equipped with a communication system comprising a controller which is configured to: 	determine that a mobile device is in a vehicle via a wireless connection to the mobile device, (Paragraphs [0017], [0022] fig. 1 shows Bluetooth enabled phone 130 in range/located in a vehicle, wirelessly connect to Bluetooth hands-free Base 160), 
 	
    PNG
    media_image1.png
    437
    564
    media_image1.png
    Greyscale

identify the mobile device via a wireless connection to the mobile device ([0008] identifying, by the Bluetooth.RTM hands-free base, each of the plurality of the plurality of Bluetooth enabled phones 130).



Bae is silent on
identify a user profile of a user of the mobile device among at least two user profiles for at least two users of at least two mobile devices based upon the identification of the mobile device; and
process a non-voice message received by the mobile device based on the identifying the user profile,
wherein the controller is further configured to acquire the non-voice message intended for a user from the mobile device via wireless communication link of the wireless connection, and controls an output system comprising at least one of an audio system and a visual system of the vehicle to output the non-voice message as at least one of an audio and a text, 
In an analogous art, Rahman teaches 
identify a user profile of a user of the mobile device among at least two user profiles for at least two users of at least two mobile devices based upon the identification of the mobile device (Col.3, lines 35-45, Col.3, lines 1-9 teach server contain plurality of mobile station/user/subscriber profile wherein the server control the communication based on identify profile of mobile station 44 and 46); and
process a non-voice message received by the mobile device based on the identifying the user profile (Col. 4, lines 40-55 teach server 20 contain abstract generator 28 that generating/process an abstract in text format based on the mobile device profile read on process a non-voice message),
wherein the controller is further configured to acquire the non-voice message intended for a user from the mobile device via wireless communication link of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Rahman’s system such that process a non-voice message received by the mobile device based on the identifying the user profile and controls an output system comprising at least one of an audio system and a visual system of the vehicle to output the non-voice message as at least one of an audio and a text in order to provide an accurate transmitting non-voice message (text) to the user of the mobile device that desire to receiving text message.
However, the combination of Bae and Rahman is silent on
wherein the at least two user profiles comprises at least two different notification rules for notifying an arrival of the non-voice message, respectively, using the output system, and wherein the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule of the identified user profile among the at least two different notification rules.
In an analogous art, Tate teaches
wherein the at least two user profiles comprises at least two different notification rules for notifying an arrival of the non-voice message, respectively, using the output system, and wherein the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule 
			
    PNG
    media_image2.png
    195
    163
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae and Rahman with Tate’s system such that wherein the at least two user profiles comprises at least two different notification rules for notifying an arrival of the non-voice message and the controller is further configured to control the output system to notify the arrival of the non-voice message according to a corresponding notification rule of the identified user profile in order to provide a correct notification information to a user of the mobile device.

 	Regarding claim 34. Bae, Rahman and Tate teach the vehicle of claim 33, Rahman teaches wherein, for the processing the non-voice message, the controller forwards the non-voice message based on the user profile (Col.4, lines 49-55, Col.7, lines 1-5).


 	Regarding claim 36. Bae, Rahman and Tate teach the vehicle of claim 34, Bae teaches wherein the controller processes a telephone call to the mobile device based on the user profile (Paragraph [0008).

 	Regarding claim 37. Bae, Rahman and Tate teach the vehicle of claim 33, Rahman teaches wherein the non-voice message includes at least, one of an email message, a short message service (SMS) or text message or a multimedia messaging service (MMS) message (Col.4, lines 50-55).

 	Regarding claim 38. Bae, Rahman and Tate teach the vehicle of claim 33,  Bae teaches wherein the mobile device is the user's mobile device (fig.1 #130), wherein the controller detects presence of another mobile device different from the user’s mobile device (Paragraph [0017], [0024]) and 
Rahman teaches wherein, for the processing the non-voice message, the controller processes the non-voice message based on the presence of the other mobile device (Col.3, line 35-38, Col4, lines 40-55).



 	identifies the second user’s mobile device (Paragraph [0024]);
 	identifies a second user associated with the second user's mobile device; and maintains a first profile associated with the first user and a second profile associated with the second user (Paragraphs [0018-0019], [0022]).

 	Regarding claim 40. Bae, Rahman and Tate teach the vehicle of claim 33, Bae teaches wherein, for the identifying the user profile associated with the mobile device, the controller selects the user profile associated with the mobile device from among a plurality of user profiles (Paragraph [0019]).

 	Regarding claim 42. Bae, Rahman and Tate teach the vehicle of claim 33, Rahman teaches wherein the controller converts the non-voice message to speech, and plays the speech audibly through an audio system of the vehicle (Col.4, lines 49-60).

 	Regarding claim 46.  Bae, Rahman and Tate teach the vehicle of claim 33, Tate teaches wherein the user profile sets whether to output a notification audio notifying arrival of the non-voice message (Paragraph [0038]).




 	Regarding claim 49. Bae, Rahman and Tate teach the vehicle of claim 46, Tate teaches wherein the controller is further configured to refer to the user profile to determine which type of ring tone to use to notify the arrival of the non-voice message (Paragraphs [0016-0017]).

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Rahman (US 7,505,759 B1) in view of Tate (US 2002/0171552 A1) and further view of Shearer et al. (US 2004/0203351 A1).
 	Regarding claim 41. Bae, Rahman and Tate teach the vehicle of claim 33, but is silent  wherein the non-voice message is an email message.
	In an analogous art, Shearer teaches 
	wherein the non-voice message is an email message (Paragraph [0031] teach mobile device 200 received email).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Rahman and Tate with Shearer’s system such that wherein the non-voice message is an email message in order to provide a clear and detail information or messages for the user of the mobile device.

 	Regarding claim 48. Bae, Rahman and Tate teach the vehicle of claim 46, but is silent on wherein the controller is further configured to refer to the user profile to determine whether to activate a mute function of the output system.
	In an analogous art, Duffy teaches
 	wherein the controller is further configured to refer to the user profile to determine whether to activate a mute function of the output system (Col.4, lines 30-34, 65-67 teach activate mute function).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Rahman and Tate with Duffy’s system such that determine whether to activate a mute function of the output system in order to provide the safety communication while driving.
 	
Claims 43 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Shearer et al. (US 2004/0203351 A1) and further view of Rahman (US 7,505,759 B1).
 	Regarding claim 43. Bae teaches a vehicle equipped with communication system comprising controller which is configured to :
 	determine that a mobile device is in the vehicle, wherein the mobile device is a cell phone (Paragraph [0017], fig.1, #130  Illustrate and teach mobile phone 130 is in a vehicle);

Bae is silent on
redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle and based on the user profile;
convert the first email message to speech and playing the speech audibly in the vehicle;
 	receive a second email message on the cell phone; and automatically forward the second email message based on the user profile.
	In an analogous art, Shearer teaches
redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle and based on the user profile (Paragraphs [0030-0031], fig.1 Illustrate and teach email received at mobile device 200 and forward the email to the module 120);
 			
    PNG
    media_image3.png
    101
    175
    media_image3.png
    Greyscale

convert the first email message to speech and playing the speech audibly in the vehicle (Paragraph [0031] teach email play out by speaker 180);

 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Shearer’s system such that redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle, convert the first email message to speech and playing the speech audibly in the vehicle and automatically forward the second email message in order to provide the safety communication for the user of the mobile device while driving.
	However, the combination of Bae and Shearer is silent on
identify a user profile associated with the mobile device based on the identifying the mobile device.
In an analogous art, Rahman teaches
identify a user profile associated with the mobile device based on the identifying the mobile device (Col.3, lines 35-45, Col.3, lines 1-9 teach server contain plurality of mobile station/user/subscriber profile wherein the server control the communication based on identify profile of mobile station 44 and 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Shearer’s system such that identify a user profile associated with the mobile device based on the identifying the mobile device in order to provide an accurate communication to each user of the mobile device.  


Claims 44 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Shearer et al. (US 2004/0203351 A1) in view of Day (US 2003/0224760 A1) and further view of Rahman (US 7,505,759 B1).
 	Regarding claim 44. Bae teaches a vehicle equipped with a communication system comprising a controller which is configured to:
 	determine that a mobile device is in a vehicle, wherein the mobile device is a cell phone (Paragraph [0017], fig.1, #130  Illustrate and teach mobile phone 130 is in a vehicle);
 	identify the mobile device via a wireless connection to the mobile device (Paragraph [0008] teach Hands-Free base identify each of the Bluetooth enable phone130);
	Bae is silent on
 	process an email message received at the mobile device based on the user profile; and based on the user profile and “the filtering the plurality of email messages”, convert at least one of the plurality of email messages to speech, and play the speech audibly in the vehicle, wherein the email message received at the mobile device is one of a plurality of email messages,
 	wherein, for the processing the email message, the controller is further configured to process the plurality of email messages including “filtering the plurality of email messages based on the user profile”, and

	In an analogous art, Shearer teaches
 	process an email message received at the mobile device based on the user profile; and based on the user profile and convert at least one of the plurality of email messages to speech, and play the speech audibly in the vehicle, wherein the email message received at the mobile device is one of a plurality of email messages;
 	wherein, for the processing the email message, the controller is further configured to process the plurality of email messages, and wherein, for the processing the email message, the controller is further configured to redirect the email message intended for a user to the controller over a wireless communication link of the wireless connection based on the user profile (Paragraphs [0030-0031] teach process/forward an email message received at the mobile device and play email to the speech audibly in the vehicle).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae with Shearer’s system such that redirect a first email message received at the mobile device to the controller over the wireless connection based on the determining that the mobile device is in the vehicle, convert the first email message to speech and playing the speech audibly in the vehicle and automatically forward the second email message in order to provide the safety communication for the user of the mobile device while driving.
 	The combination of Bae and Shearer is silent on

	In an analogous art, Day teaches
“filtering the plurality of email messages base on the user profile” (Paragraph [0044] teach filtering multiple email).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae and Shearer with Day’s system such that filtering the plurality of email messages base on the user profile in order to maintain the most important email come to the user of the mobile device.
 	However, the combination of Bae, Shearer and Day is silent on
identify a user profile associated with the mobile device based on the identifying the mobile device.
In an analogous art, Rahman teaches
identify a user profile associated with the mobile device based on the identifying the mobile device (Col.3, lines 35-45, Col.3, lines 1-9 teach server contain plurality of mobile station/user/subscriber profile wherein the server control the communication based on identify profile of mobile station 44 and 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Shearer and Day with Rahman’s system such that identify a user profile associated with the mobile device based on the identifying the mobile device in order to provide an accurate communication to each user of the mobile device.  

Claims 45 is are rejected under 35 U.S.C. 103(a) as being unpatentable Bae (US 2005/0277445 A1) in view of Shearer et al. (US 2004/0203351 A1) in view of Day (US 
 	Regarding claim 45.  Bae, Shearer and Day teach the vehicle of claim 44, but is silent on wherein the controller is further configured to prioritize the plurality of email messages based on the user profile, and play the speech based on the prioritizing.
	In an analogous art, Fong teaches
 	wherein the controller is further configured to prioritize the plurality of email messages based on the user profile, and play the speech based on the prioritizing (Paragraph [0080] teach prioritize emails and read the to the user in a prioritized order).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Bae, Shearer, Day and Rahman with Fong’s system such that prioritize the plurality of email messages based on the user profile, and play the speech based on the prioritizing in order to maintain the important communication information for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641